[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-16524                ELEVENTH CIRCUIT
                                                                MAY 13, 2009
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                   D. C. Docket No. 05-00044-CR-T-24-TBM

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

TONY L. FORD,
a.k.a. BoBo,
a.k.a. Bo,
a.k.a. Big Head,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (May 13, 2009)

Before TJOFLAT, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      Leonard Clark, appointed counsel for Tony L. Ford, has filed a motion to

withdraw on appeal and filed a brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of § 3582(c)(2) relief is AFFIRMED.




                                           2